UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated Filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: As of October 29, 2007, there were 8,151,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and June 30, 2007 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three Months Ended September 30, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended September 30, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Review Report of Independent Registered Public Accounting Firm 16 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4. Controls and Procedures 25 PART II Other Information ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 6. Exhibits 26 Signatures 27 3 Index PART IFINANCIAL INFORMATION 1.FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) September 30, 2007 June 30, (Unaudited) 2007 ASSETS Current Assets Cash and cash equivalents $ 24,822 $ 22,789 Accounts receivable (net of allowance of $1,008 and $1,079) 12,928 11,481 Inventories 100 196 Deferred income taxes 647 957 Prepaid expenses and other current assets 1,161 843 Total current assets 39,658 36,266 Fixed assets, net 1,235 1,210 Capitalized software costs, net 17,493 18,005 Goodwill, net 3,681 3,739 Other long-term assets 64 100 Total Assets $ 62,131 $ 59,320 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,037 $ 1,171 Current portion of note payable - 4 Advances from customers 9,243 7,246 Accrued expenses and other current liabilities 3,561 3,511 Total current liabilities 13,841 11,932 Deferred income taxes 5,608 5,357 Total liabilities 19,449 17,289 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued - - Common stock, $.10 par value; authorized 25,000,000shares; 8,151,000 shares issued and outstanding at September 30, 2007 and June 30, 2007 815 815 Additional paid-in capital 30,843 30,690 Retained earnings 10,876 10,413 Accumulated other comprehensive income 148 113 Total stockholders' equity 42,682 42,031 Total Liabilities and Stockholders' Equity $ 62,131 $ 59,320 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Amounts in thousands, except earnings per share) Three Months Ended September 30, (Unaudited) 2007 2006 Revenue System sales $ 4,190 $ 2,323 Services 6,554 6,152 Total revenue 10,744 8,475 Cost and Expenses Cost of systems (1) 689 559 Cost of services (1) 2,216 1,968 Amortization of capitalized software costs 1,440 1,266 Software development costs 983 1,043 Selling, general and administrative 4,584 3,603 Total costs and expenses 9,912 8,439 Operating income 832 36 Interest and other income 290 235 Interest and other expense (27 ) 2 Income before income taxes 1,095 273 Income tax provision (632 ) (109 ) Net income 463 164 Other comprehensive income Foreign currency translation adjustment 35 39 Comprehensive income $ 498 $ 203 Net income per Common Share Basic $ .06 $ 0.02 Diluted $ .05 $ 0.02 Weighted Average Common Shares Outstanding Basic 8,151 8,092 Diluted 8,458 8,349 (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended September 30, (Unaudited) 2007 2006 Cash Flows From Operating Activities Net income $ 463 $ 164 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 1,600 1,432 Loss on write-off of fixed assets 10 - Stock based compensation expense 153 90 Deferred tax provision 619 119 Provision for doubtful accounts 179 58 Changes in operating assets and liabilities: Accounts receivable (1,626 ) 404 Inventories 96 14 Prepaid expenses and other assets (282 ) (285 ) Accounts payable, accrued expenses and advances from customers 1,913 626 Net cash provided by operating activities 3,125 2,622 Cash Flows From Investing Activities Acquisition of fixed assets (195 ) (100 ) Capitalized software costs (928 ) (883 ) Net cash used in investing activities (1,123 ) (983 ) Cash Flows From Financing Activities Proceeds from exercise of stock options - 246 Excess tax benefit from exercise of stock options - 24 Principal payments on note payable (4 ) (5 ) Net cash provided by (used in) financing activities (4 ) 265 Foreign currency translation adjustments 35 (106 ) Net increase in cash and cash equivalents 2,033 1,943 Cash at beginning of period 22,789 18,996 Cash at end of period $ 24,822 $ 20,939 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest on notes payable $ - $ 2 Income taxes paid (received) $ 72 $ (52 ) 6 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2007 included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three months ended September 30, 2007 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three months ended September 30, 2007 and 2006, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3.STOCK BASED COMPENSATION Stock Based Plans The Company's 2003 Equity Incentive Plan, approved by the shareholders in December 2003, provides additional compensation incentives to encourage high levels of performance and employee retention, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.In February 2005, the shareholders approved an increase in the number of shares that may be issued under such plan from 500,000 to 1,000,000.In December 2005, the shareholders approved increasing the number of shares that may be issued under such plan from 1,000,000 to 2,000,000.Shares may be issued as either incentive stock options, nonqualified stock options, or restricted Common Stock.Options may be granted for a period of up to ten years.Restricted Common Stock awards may be subject to vesting restrictions and may be forfeited if certain performance factors are not maintained.The plan provides that a maximum of 1,700,000 shares may be issued as any combination of restricted stock, options and restricted stock unit awards.The additional 300,000 shares of Common Stock can only be granted as option awards.As of September 30, 2007, 1,189,000 shares were available for issuance under this Plan. The Company's 2001 Stock Option Plan, approved by the shareholders in January 2002, provides additional compensation incentives for high levels of performance and productivity by management, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.Up to 900,000 shares may be issued and sold under such plan and may be issued as either incentive stock options, to eligible persons, or nonqualified stock options.Options may be granted for a period of up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 85% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock.As of September 30, 2007 no options were available to be issued under this Plan. The Company's 1997 Stock Option Plan for Non-Employee Directors, which provided compensation to directors for their services without the expenditure of cash, was intended to increase ownership interest of the non-employee directors. Options granted under this plan were exercisable at 100% of the fair market value on the date of grant and were for terms of eight years and vested in two equal installments during the year issued. Shares granted under this plan were limited to 500,000. This Plan was terminated effective January 2002, and no additional options are available to be issued under this Plan. 7 Index The Company's Equity Incentive Plan, approved by its shareholders in January 1992 and amended in March 2000, provided additional compensation incentives for high levels of performance and productivity by management and other key employees of the Company. The combined number of shares issued or available for issuance under this plan could not exceed thirty percent of the issued and outstanding Common Stock of the Company and not more than 700,000 shares could have been issued as incentive stock options. Options could have been granted for a period up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 50% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock. This plan was terminated effective January 2002, and no additional options are available to be issued under this Plan. The Company accounts for stock-based compensation following the provisions of SFAS 123R, which establishes a fair value-based method of accounting for stock-based compensation.The aggregate noncash stock based compensation expense amounted to $153,000 and $90,000 for the three months ended September 30, 2007 and 2006, respectively. Stock Option Awards The fair value of stock options is determined at the date of grant and is charged to compensation expense over the vesting period of the options.The fair value of options at date of grant was estimated using the Black-Scholes option pricing model utilizing the following assumptions: For the Three Months Ended September 30, 2007 Risk-free interest rates 4.6% - 4.8% Expected option life in years 1 - 5 Expected stock price volatility 34% - 35% Expected dividend yield - There were no options granted during the three months ended September 30, 2006.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of the grant.The Company uses historical data to estimate option exercise and employee and director termination within the valuation model; separate groups of employees and directors that have similar historical exercise behavior are considered separately for valuation purposes.The expected term of options granted represents the period of time that options granted are expected to be outstanding; the range given above results from groups of employees and directors exhibiting different behavior.Expected volatilities are based on historical volatility of the Company’s stock.The Company has not paid any dividends in the past and does not expect to pay any in the near future. 8 Index The following table sets forth summarized information concerning the Company's stock options as of September 30, 2007: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at June 30, 2007 1,022,000 $ 8.97 Granted 142,000 $ 6.97 Exercised - - Forfeited or expired (170,000 ) $ 8.84 Outstanding at September 30, 2007 994,000 $ 8.70 4.3 $ 489,000 Expected to vest at September 30, 2007 994,000 $ 8.70 4.3 $ 489,000 Options exercisable at September 30, 2007 864,000 $ 8.97 3.5 $ 425,000 The weighted average fair value at date of grant for options granted during the three months ended September 30, 2007 was $2.38 per option.There were no options granted during the three months ended September 30, 2006.The total intrinsic value of options exercised during the three months ended September 30, 2006 was $63,000.There were no options exercised during the three months ended September 30, 2007. Historically, the Company has issued new shares upon the exercise of stock options. Cash received from options exercised under all stock-based payment arrangements for the three months ended September 30, 2006 was $246,000.The actual tax benefit realized for the tax deductions related to option exercises of the share-based payment arrangements totaled $24,000 for the three months ended September 30, 2006. The Company recorded $24,000 and $90,000 of compensation expense for stock option plans for the three months ended September 30, 2007 and 2006, respectively. Estimated future stock-based compensation expense to be charged to operations in fiscal 2008, 2009, 2010, 2011 and 2012 is as follows: Years Ending September 30, StockOptions 2008 $ 138,000 2009 103,000 2010 52,000 2011 20,000 2012 3,000 Total estimated future stock-based compensation expense $ 316,000 9 A summary of the status of the Company’s nonvested options as of September 30, 2007, and changes during the three months ended September 30, 2007, is presented below: Nonvested Options Shares Weighted Average Grant Date Fair Value Nonvested at June 30, 2007 - $ - Granted 142,000 $ 6.97 Canceled or expired - $ - Vested (12,000 ) $ 7.50 Nonvested at September 30, 2007 130,000 $ 6.93 As of September 30, 2007, there was $316,000 of total unrecognized compensation cost related to nonvested options granted under existing stock option plans.The total fair value of stock options vested during the three months ended September 30, 2007 and 2006 was $90,000 and $24,000, respectively. The following table presents information relating to stock options at September 30, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Shares Weighted Average Exercise Price Weighted Average Remaining Life in Years Shares Weighted Average Exercise Price $ 0.00 - $ 4.49 163,000 $ 3.61 2.0 163,000 $ 3.61 $ 4.50 - $ 7.49 195,000 $ 6.86 6.8 65,000 $ 6.74 $ 7.50 - $ 8.99 134,000 $ 8.11 2.9 134,000 $ 8.11 $ 9.00 - $ 10.49 218,000 $ 10.07 4.6 218,000 $ 10.07 $ 10.50 - $11.99 112,000 $ 10.89 2.7 112,000 $ 10.89 $ 12.00 - $13.49 117,000 $ 12.45 5.7 117,000 $ 12.45 $ 13.50 - $14.99 45,000 $ 13.74 6.4 45,000 $ 13.74 $ 15.00 + 10,000 $ 15.00 1.1 10,000 $ 15.00 994,000 864,000 Restricted Common Stock Awards During fiscal 2006, the Company entered into agreements to provide long-term incentive compensation opportunities to certain key employees.Under the terms of these agreements, the Company granted the employees 200,000 restricted shares of Common Stock (the “Performance Shares”).The Performance Shares vest in fiscal 2007, 2008 and 2009 only if Mediware achieves certain performance goals based on revenue and earnings per share.The Company has not recorded any compensation expense related to the Performance Shares because it is not probable the performance goals will be met.The Company will continue to assess whether or not the achievement of any performance goals are probable at each reporting period, and will begin recognizing the related expense if and when the performance conditions become probable.The Performance Shares may result in compensation expense in future periods of up to $699,000, representing the fair value on the date of the grant.During the three months ended September 30, 2007, 125,000 of these Performance Shares were canceled due to the resignation of certain key employees. 10 During fiscal 2007, the Company entered into agreements to provide long-term incentive compensation opportunities to certain employees.Under the terms of these agreements, the Company granted the employees 25,000 restricted shares of Common Stock (the “Time-Based Shares”).The Time-Based Shares vest over a three-year period based upon the continued employment of the key employee.For the three-months ended September 30, 2007, the Company recorded $70,000 of compensation expense related to the Time-Based Shares.The Time-Based Shares will result in compensation expense in future periods of up to $73,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded. During fiscal 2008, the Company entered into agreements to provide long-term incentive compensation opportunities to certain employees.Under the terms of these agreements, the Company granted the employees 160,000 restricted shares of Common Stock (the “Enhanced Performance Shares”).The Enhanced Performance Shares vest partially upon continued employment of the key employees and partially upon the achievement of certain performance goals.For the three-months ended September 30, 2007, the Company recorded $59,000 of compensation expense related to the Enhanced Performance Shares.The Company will continue to assess whether or not the achievement of any performance goals is probable at each reporting period, and will recognize the related expense if and when the performance conditions become probable.The Enhanced Performance Shares may result in compensation expense in future periods of up to $1,031,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded.This amount includes $326,000 of unrecognized compensation expense related to the continued employment of the key employees. Estimated future stock-based compensation expense to be charged to operations in fiscal 2008, 2009, 2010 and 2011 is as follows: Years Ending September 30, Time-Based Shares Enhanced Performance Shares (Time-Based Portion) Total 2008 $ 42,000 $ 147,000 $ 189,000 2009 26,000 119,000 145,000 2010 5,000 54,000 59,000 2011 - 6,000 6,000 Total estimated future stock-based compensation expense $ 73,000 $ 326,000 $ 399,000 A Summary of the status of the Company’s nonvested restricted Common Stock as of September 30, 2007, and changes during the three months ended September 30, 2007, is presented below: Nonvested Performance Shares Weighted Average Grant Date Fair Value Nonvested Enhanced Performance Shares Weighted Average Grant Date Fair Value Nonvested Time-Based Shares Weighted Average Grant Date Fair Value Nonvested at June 30, 2007 200,000 $ 8.80 - $ - 22,000 $ 8.50 Granted - $ - 160,000 $ 6.81 - $ - Canceled or expired (125,000 ) $ 8.48 - $ - - $ - Vested - $ - - $ - $ - Nonvested at September 30, 2007 75,000 $ 9.32 160,000 $ 6.81 22,000 $ 8.50 The fair value of the nonvested shares is determined based on the average trading price of the Company’s shares on the grant date. 11 4.INCOME TAXES The Company accounts for income taxes under the asset and liability approach.Deferred tax assets and liabilities are recognized for the expected future tax consequences attributed to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using the enacted rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse.A valuation allowance is provided against net deferred tax assets when it is not more likely than not that a tax benefit will be realized.Income taxes include U.S. and foreign taxes.Effective July 1, 2007, the Company adopted FASB Interpretation No. 48, “Accounting for Uncertainties in Income Taxes – an interpretation of FASB Statement No. 109”, (“FIN 48”).There was no impact to the Company’s results of operations and financial position upon adoption.At June 30, 2007, the Company had unrecognized tax benefits of $100,000, which included estimated interest and penalties.The Company intends to classify any future expenses for income tax-related interest and penalties as a component of income taxes. The Company files income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions.In general, the Company’s filed income tax returns are no longer subject to examination by taxing authority examinations for years ending before June 30, 2003. During the three months ended September 30, 2007, the Company reduced its deferred tax asset by approximately $225,000 in connection with fully vested non-qualified employee stock options which terminated as a result of the departure of certain employees in connection with the corporate consolidation and the departure of the former chief executive officer during the period. 5. SEGMENT INFORMATION The Company has three distinct product lines:Medication Management systems, Blood Management systems and Perioperative Management systems.Based on similar economic characteristics, as well as the nature of products, production processes, customers and distribution methods, the Company has aggregated these operating divisions into one reporting segment.Revenue by product line are as follows (in thousands): For the Three Months Ended September 30, 2007 2006 Medication Management Systems $ 5,860 $ 3,312 Blood Management Systems 4,675 4,846 Perioperative Management Systems 209 317 Total $ 10,744 $ 8,475 12 Selected financial information by geographic area is as follows (in thousands): For the Three Months Ended September 30, 2007 2006 Revenue from Unaffiliated Customers: United States $ 9,642 $ 7,674 United Kingdom 1,102 801 Total $ 10,744 $ 8,475 Net Income: United States $ 417 $ 279 United Kingdom 46 (115 ) Total $ 463 $ 164 September 30, 2007 2006 Identifiable Assets: United States $ 57,557 $ 54,936 United Kingdom 4,574 4,384 Total $ 62,131 $ 59,320 6.EXIT ACTIVITIES On July 20, 2007, the Company announced the consolidation of its three business units into a single operating unit.The consolidation of operations and elimination of redundant business functions is intended to reduce costs and lower corporate overhead and to accelerate the growth of the Company’s two primary businesses, blood and medication management.In conjunction with this restructuring, the Company closed an office and reduced its workforce by approximately 20 employees.In addition, the Company no longer intends to invest in the growth of its perioperative management systems. Costs to be incurred in connection with this exit activity comprise one-time benefits to employees who are involuntarily terminated, costs related to the early termination of certain contracts, and costs of consolidating facilities.As management had not communicated the plan of termination associated with the restructuring as of June 30, 2007, the Company did not incur an exit activity liability in its June 30, 2007 consolidated financial statements.The following table provides a reconciliation of the beginning and ending balances of the exit activity liability: Employee Termination Benefits Contract Termination Costs Facilities Consolidation Costs Total Balance, June 30, 2007 $ - $ - $ - $ - Additional expense incurred 273,000 7,000 97,000 377,000 Amounts paid (142,000 ) (4,000 ) (97,000 ) (243,000 ) Balance, September 30, 2007 $ 131,000 $ 3,000 $ - 134,000 The Company recorded all expenses related to exit activity costs as Selling, General and Administrative expenses in the accompanying financial statements for the three months ended September 30, 2007. 13 The following table provides a reconciliation of beginning and ending balances of the exit activity liability by business units: Medication Management Perioperative Management Total Balance, June 30, 2007 $ - $ - $ - Additional expense incurred 268,000 109,000 377,000 Amounts paid (192,000 ) (51,000 ) (243,000 ) Balance, September 30, 2007 $ 76,000 $ 58,000 $ 134,000 7.CONTINGENCIES On March 6, 2006, Triad Laboratory Alliance, LLC d/b/a Spectrum Laboratory Network (“Spectrum”) filed suit against Mediware in the General Court for Justice, Superior Court Division, County of Guilford, North Carolina. The case was subsequently removed from North Carolina state court to the United States District Court for the Middle District of North Carolina. Spectrum seeks an unspecified amount of damages (exceeding $300,000) due to, among other things, Mediware’s alleged misrepresentations and breaches of warranties under its license agreement and the violation of the North Carolina unfair trade practices statute.Mediware counter-sued Spectrum for, among other things, breach of contract and misappropriation of Mediware’s intellectual property.In July 2007, the parties agreed to enter into binding arbitration.The lawsuits have been stayed while the case in proceeding through the arbitration process. On August 16, 2006, Mediware filed a lawsuit against Korchek Technologies, LLC (“Korchek”) in the United States District Court for the Eastern District of New York alleging breach of contract and tortious interference with Mediware's contractual relationships with certain customers.On September 28, 2006, Korchek filed an answer to Mediware's lawsuit denying any wrongdoing and filed a counterclaim. The counterclaim seeks unspecified damages and alleges, among other things, that Mediware has improperly interfered with Korchek’s prospective business relationships; disparaged Korchek, its president and its products and improperly induced Korchek’s customers to breach their contractual relationship with Korchek. In February 2007, the California Supreme Court denied the petition for a review filed by former Mediware employee Donnie L. Jackson, Jr. regarding the decision of the Third Appellate District in Sacramento, California to vacate the award of attorney’s fees previously obtained by Mr. Jackson and to remand the case to Superior Court of El Dorado County, California for further proceedings.Mr. Jackson had previously successfully moved for summary judgment on claims by GlobalMed Technologies, Inc. (“Global Med”)that he misappropriated trade secrets and breached certain contractual covenants.The trial court had awarded fees, costs and interest against Global Med based on Mr. Jackson’s employment contracts. In the event that Mr. Jackson ultimately prevails in this case, which was commenced on September 23, 2002 by Global Med, the Company would be eligible to be reimbursed for certain attorneys fees and costs plus interest advanced to Mr. Jackson by the Company in connection with Global Med’s claims.If Mr. Jackson does not prevail, Mediware could be responsible under an agreement with Mr. Jackson for damages and certain fees and costs awarded to Global Med, which could be material. In addition to the foregoing, the Company is subject to legal proceedings and claims that arise in the ordinary course of business.The Company believes that the outcome of all pending legal proceedings in the aggregate will not have a material adverse effect on its business, financial condition, results of operations or cash flows. 14 8.CONCENTRATION OF REVENUE The Company recorded $2,029,000 of revenue related to one contract signed during the quarter ended September 30, 2007.The Company had an outstanding accounts receivable balance of $1,015,000 at September 30, 2007 related to this customer.No other customer represented more than 10% of revenue for the three months ended September 30, 2007 or 2006. 9.SUBSEQUENT EVENTS On October 31, 2007, Mediware acquired substantially all of the business and assets and assumed certain liabilities of Integrated Marketing Solutions, LLC, a Maryland limited liability company (“IMS”).IMS provides software products and services targeting blood and plasma donation centers in North America and Europe.As of October 31, IMS had more than 32 customers in the United States and has offices in Baltimore, Maryland and Jacksonville, Florida.With over 70 product installations as of October 31, 2007, IMS’s software and services address the competitive nature of the blood supply market by enabling blood and plasma collection facilities with automated and online software to better manage relationships with donors, staff and hospitals. The purchase price paid for the assets ofIMS consists of (i) an initial purchase price of $5,458,000 (subject to a working capital adjustment) paid in cash at the closing, and (ii) cash payments of up to $575,000 in the aggregate if certain revenue milestones are achieved by the purchased business in the twelve months following the closing. 15 Index REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Shareholders of Mediware Information Systems, Inc. We have reviewed the accompanying condensed consolidated balance sheet of Mediware Information Systems, Inc. and subsidiaries (the "Company") as of September 30, 2007, and the related condensed consolidated statements of operations and comprehensive income, and cash flows for the three month periods ended September 30, 2007 and 2006.These interim condensed consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with standards established by the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim condensed consolidated financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of June30, 2007, and the related consolidated statements of operations and comprehensive income, shareholders' equity, and cash flows for the year then ended (not presented herein), and in our report dated September 11, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of June30, 2007 is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. Eisner LLP New York, New York November 2, 2007 16 Index ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This Report on Form 10-Q contains forward-looking statements. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements within the meaning of Section 21E of the Securities Exchange Act. The words “believes,” “anticipates,” “plans,” “seeks,” “expects,” “intends” and similar expressions identify some of the forward-looking statements. Forward-looking statements are not guarantees of performance or future results and involve risks, uncertainties and assumptions. The factors discussed elsewhere in this Form 10-Q and in Mediware’s Form 10-K for the year ended June 30, 2007,could also cause actual results to differ materially from those indicated by the Company’s forward-looking statements.Mediware undertakes no obligation to publicly update or revise any forward-looking statements. Overview Mediware Information Systems, Inc. (including its subsidiaries, “Mediware” or the “Company”) is a New York corporation incorporated in 1970 with its corporate headquarters at 11711 West 79th Street, Lenexa, Kansas.The Company maintains an Internet website at www.mediware.com, at which reports filed with the Securities Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), can be obtained under “Investor Relations” without charge as soon as reasonably practicable after filed or furnished with the SEC. Mediware develops, markets, licenses, implements and supports clinical management information solutions.The Company's solutions are primarily designed to create an automated “closed loop” clinical system for the management of medication and blood in hospitals, blood centers, and long-term care and behavioral health facilities.The Company’s solutionstypically consist of the Company's proprietary application software, third-party licensed software and third-party hardware.Mediware sells implementation, training, and annual software support services with software systems.The Company also maintains a perioperative management software product used by hospitals in the United States.Mediware provides annual software support services to its perioperative software customers, but on July 20, 2007, Mediware announced that it stopped actively marketing its perioperative management products and does not expect to market these products in fiscal year 2008. Mediware markets its blood management products primarily in the United States.The Company markets its medication management solutions in the United States and in the United Kingdom, with different software systems designed for the specific requirements of each market.The Company has operations in the United Kingdom relating to the systems licensed and sold primarily in that market.All other operations are in the United States. Market Positioning Mediware’s products have been designed to address significant clinical issues in the healthcare industry.Traditional healthcare environments include collections of disparate information systems and manual processes used by clinicians throughout the care process.The result is reduced efficiency and increased safety risks due to the potential for human error and delayed access to patient information and records as patients progress through the continuum of care. When dealing with blood or medications, errors and delays can often result in tragic consequences.The Company’s products address these clinical issues with “suites” of applications that provide clinicians one data environment for the information relating to the prescribing, preparation, and administration of drug and/or blood therapies.The Company’s two primary product lines, Blood Management and Medication Management solutions, manage each step of the therapeutic process, including: ordering, fulfillment, administration, and documentation.Mediware’s products provide care providers a “closed loop” process for blood and medication therapies.The Company believes this closed loop process differentiates it from the industry’s catalog and “best of breed” vendors.The process-centric integrated data environments provided by Mediware’s blood and medication management solutions seamlessly extend the discipline and controls of the pharmacy and blood bank to patient units, operating room suites, and other venues where adverse events occur. 17 Index On July 20, 2007, Mediware announced the consolidation of its three business divisions into a single operating unit to eliminate redundant business functions, improve efficiencies and lower operating costs.The Company expects the consolidation to permit more investment in the blood and medication management product lines and to accelerate the growth of the Company's closed loop blood and medication management product lines without negatively impacting the delivery of its services.At the same time, the Company also announced its intention to stop actively marketing its perioperative management products to focus resources on enhancing and expanding its strategic product direction. The Healthcare Information Systems Industry The healthcare industry in the United States is highly fragmented, complex, and inefficient. Comparatively, the healthcare industry has invested less in information technology than many other industries. While advances in medical technology have provided physicians, nurses and other caregivers leading edge diagnostic and therapeutic technologies, the information systems supporting the management of clinical processes in complex healthcare organizations have made insufficient progress.A substantial portion of clinical workflow still depends upon manual paper-based processes interfaced with various automated or semi-automated functionally oriented clinical systems.Examples of functionally oriented clinical systems include pharmacy, radiology, blood bank and nursing documentation. As a result, the health care industry is generally economically inefficient and produces significant variances in medical outcomes.While waste and utilization rates are rarely made public, patient safety and the publicity surrounding medical errors have focused a tremendous amount of scrutiny on hospitals and care providing institutions. Recent news reports and professional studies have highlighted patient safety errors and influenced governmental activity. The Company anticipates that the continued increase in government regulation, public and competitive pressure regarding errors occurring in hospitals, and new health threats, will increase the industry’s expenditures on clinical information systems.Mediware believes that its product strategy and offerings provide an alternative to monolithic solutions architectures of disparate systems and can play a role in moving healthcare IT standards forward to deliver significant results for customers. Competition in the market for clinical information systems is intense.The principal competitive factors are the functionality of the system, its design and capabilities, site references, ability to install, process redesign capabilities, reputation, software platform, the potential for enhancements, price, departmental versus enterprise sales and salesmanship.Also key is the strategic position the incumbent, or major healthcare information systems vendor, has in the customer site. Different dynamics and competitors, however, affect each of the Company's products and each sale. Blood Management Products The Company supplies information and management software systems to blood donor and transfusion centers.Hospitals and blood centers face pressures to manage blood inventory and improve the safety of the blood supply by reducing errors, improving screening and increasing throughput and cost efficiencies.These pressures exist despite pressures across the healthcare industry to reduce costs and to address ongoing personnel shortages.Mediware's user-friendly blood management software systems are intended to help hospitals and blood centers address these issues.The software is designed to reduce costs through automatic report production, decreased paperwork, and automated billing.The Company's products are also designed to improve blood supply safety and the productivity of blood center personnel through the use of user-defined truth tables and automatic linking to donors' historical records, among other features.Donor recruitment programs may also be enhanced though Mediware’s donor software by making tele-recruiters more productive. The Company’s current blood transfusion product isHCLLTM.During fiscal 2005, the Company received 510(k) clearance for its complementary HCLL donor software product for use in hospital-based donor centers.HCLL Transfusion and HCLL Donor are clinical applications that address blood donor recruitment, blood processing and transfusion activities for hospitals and medical centers.These systems are designed to be user intuitive, scalable, and support product management, resource management, quality control and testing.They include advanced data mining and data management intelligence capabilities, which can be utilized by facilities of all sizes, including small hospitals, large medical centers, multi-facility enterprises and central transfusion services.HCLL software also can address the needs of hospitals for operating centralized transfusion services, an area identified as a key to controlling the rising cost of blood products.The HCLL software is already in productive use at over 70 sites. 18 Index The Company also provides large complex blood centers tools for donor targeting, donor recruitment,donation management, unit testing, blood component manufacturing, inventory control and distribution through its LifeTrakâ software.LifeTrak software can operate in multiple operating environments enabling each customer to configure hardware according to its own needs and budgetary constraints.The Unix-based LifeTrak software system is more suitable for larger complex customer donor sites, while the HCLL Donor system is generally a more cost effective solution for hospitals and smaller donor centers. The Company continues to concentrate on increasing the number of users and licensees of its HCLL and LifeTrak software, with a focus on large sophisticated healthcare institutions that are best positioned to take advantage of the robust functionality and enterprise-level capabilities in the software. The Company is also looking to new products and markets to continue its growth.In early fiscal year 2008, the Company announced its new BloodSafe™ suite of products.The BloodSafe suite includes hardware and software which enable healthcare facilities to securely store, monitor, distribute and track blood products from locations removed from the hospital’s physical blood bank. Components of the BloodSafe suite include blood tracking and monitoring software, computer controlled refrigerators, and handheld point of care tools to verify accurate patient identification and document transfusion activities. BloodSafe can be integrated with Mediware’s HCLL system or operate on a stand-alone basis.Additionally, the Company believes it is positioned to benefit from the emerging biologics market, which includes, among other things, bone, tissue and cord blood stem cells.The Company expects the biologics markets to become subject to regulatory scrutiny.As a result, the Company is developing software products that address the management of non-blood biologics. In addition to its sale of software, the Company generates revenue from professional services and post-contract support.These ongoing support contracts have recently accounted for over 75% of revenue from blood management operations and are recurring in nature. The blood management products are marketed primarily through the Company’s direct sales force.Additionally, the Company is working to develop complementary reseller relationships for products. The blood management products compete primarily with vendors of laboratory information systems ("LIS") providing a blood bank subsystem as a part of their laboratory product, as well as other companies that market stand-alone blood bank systems. The LIS vendors are much larger companies with greater technical, marketing, financial and other resources than the Company.The Company believes, however, that due to the functionality of the HCLL software, the Company is well-positioned in the blood bank system market and that it has a good reputation with its customers, including many of the most sophisticated healthcare systems in the United States. Medication Management Products The Company supplies medication management solutions to hospitals, mental health facilities, penal institutions and other institutions that require the administration and management of medication.The Company’s medication management solutions are designed to help customers improve patient safety while reducing costs and improving clinical documentation.Additionally, the solutions help medical facilities comply with increasing regulatory and governmental requirements. The Company’s principal software product for medication management is WORxâ, a core pharmacy information system designed to manage inpatient and outpatient pharmacy operations.WORx has features and functions designed to help improve patient safety and manage pharmacy operations effectively.Since its introduction, WORx has been licensed for use at approximately 250 customer sites.The product's market acceptance encompasses hospitals of all sizes, including multi-facility healthcare systems. 19 Index In fiscal 2004, the Company released two new medication management products, MediCOETM and MediMAR®.These products are fully integrated with the WORx software and provide a complete closed loop drug therapy management system with a physician order entry module (MediCOE) and nurse point of care administration and bedside documentation module (MediMAR).The MediCOE software provides clinicians an efficient, effective method to enter medication orders and manage drug therapy.Orders entered in the MediCOE software undergo a prospective evaluation based on the patient’s current medical profile to identify potential adverse outcomes.Potential problems can be identified by the clinician at order entry and can be corrected or explained at the point of care.The MediMAR software, on the other hand, serves as an electronic medication administration and bedside documentation record.It produces a dynamic and complete representation of the patient’s medication profile, including clinician orders, medication list, allergies and notes or alerts to increase patient safety. The MediMAR software uses bar code, wireless, handheld, and other technologies to allow caregivers efficient and accurate methods to document patient medication administration.The MediCOE and MediMAR products have been installed and are in productive use in two and five separate customer sites, respectively. In March 2007, the Company introduced MediREC, a new medication management tool.This new product assists in achieving compliance with a recent mandate by the Joint Commission on Accreditation of Healthcare Organizations (“JCAHO”), which requires hospitals to document all of a patient’s home medications when a patient is admitted or enters the emergency room, and to reconcile that list with the medications prescribed in the hospital.That process must be repeated each time the patient is transferred within the hospital and again when the patient is discharged. The Company continues to target its large WORx software customer base and new customers with the MediCOE and MediMAR products and has begun marketing MediREC to this customer base and new customers as well.The Company is also beginning to increase its focus on behavioral health and other specialty healthcare markets where the integrated features and functionality included in the WORx, MediMAR, MediCOE and MediREC software products can provide a fully integrated medication management solution. Selling the Company’s full suite of medication management products is a complex process (WORx, MediMAR, MediCOE and MediREC) involving multiple hospital departments and, therefore, results in substantially longer sales cycles compared to stand-alone WORx sales.This has resulted in less predictable contract closures and a need to recognize software license revenue over multiple quarters (in some cases).The Company generates revenue from medication management software sales, professional services and post-contract support.Support contracts currently account for approximately half of the revenue from medication management operations.As the sale of MediCOE and MediMAR products increases, the Company expects that license fee revenue will increase and support revenue will make up a smaller portion of the Company’s revenue. The Company’s medication management products compete against the products of the other niche competitors’ and some of the largest providers of healthcare information technology, including Cerner, General Electric, Siemens, Eclipsys and others.These competitors often have significantly greater resources than Mediware, but the Company believes that its products are well positioned and have functionality that can lead to growth.The medication management products are marketed directly through the Company’s sales force and other marketing channels, including reseller agreements with distribution partners and focused sales channels. The Company's United Kingdom operating business is JAC Computer Services, Ltd. (“JAC”).JAC markets and provides support for its pharmacy management and electronic prescribing systems throughout the U.K., Ireland and South Africa.JAC includes an installed base of over 250 customer sites, representing over 90 National Health Service (“NHS”) acute hospitals or trusts.JAC’s product offering includes JAC’s Pharmacy Management System and Electronic Prescribing module. 20 IndexResults of Operations for the Three Months Ended September 30, 2007 as Compared to the Three Months Ended September 30, 2006 Total revenue for the first quarter of fiscal 2008 is $10,744,000 compared to $8,475,000 in the comparable quarter of fiscal 2007, an increase of $2,269,000, or 26.8%, primarily due to increased system sales.Blood management products and services recorded total revenue of $4,675,000 in the first quarter of fiscal 2008, representing a decrease of $171,000, or 3.5%, compared to $4,846,000 in the same period of fiscal 2007.Medication management products and services (excluding the United Kingdom operations, JAC Computer Services, Ltd., “JAC”) recorded an increase in total revenue of $2,247,000, or 89.5% from $2,511,000 in the first quarter of fiscal 2007 to $4,758,000 in the same period of fiscal 2008.JAC recorded total revenues of $1,102,000 in the first quarter of fiscal 2008, representing an increase of $301,000, or 37.6%, compared to $801,000 in the same period of fiscal 2007.Perioperative management products and services recorded revenues of $209,000 in the first quarter of fiscal 2008, representing a decrease of $108,000, or 34.1%, compared to $317,000 in the same quarter in fiscal 2007. System sales, which include proprietary software, third party software and hardware revenue, amounted to $4,190,000 for the quarter ended September 30, 2007, an increase of $1,867,000, or 80.4%, from $2,323,000 in the same period in fiscal 2007.System sales for the medication management products (excluding JAC) increased from $507,000 in fiscal 2007 to $2,804,000 in fiscal 2008, representing an increase of $2,297,000, or 453.1%.The increase is a result of the signing of a significant MediMAR contract during the first quarter.System sales for the blood management products were $1,154,000 for the first quarter of fiscal 2008, a decrease of $557,000, or 32.6%, compared to $1,711,000 in the same quarter of fiscal 2007.This decrease is consistent with Mediware’s expected lower system sales for blood management products in fiscal 2008 due to the completion of the Hemocare and LifeLine sunset program in June 2007.The perioperative management products experienced a decrease in system sales of $25,000, or 80.6%, from $31,000 in fiscal 2007 to $6,000 in the first quarter of fiscal 2008.This decrease was anticipated, since Mediware announced in July 2007 that in conjunction with the consolidation of its three business divisions into a single operating unit, it no longer intends to invest in the growth of the perioperative management products.JAC recorded system sales of $226,000 for the first quarter of fiscal 2008, representing an increase of $152,000, or 205.4%, compared to $74,000 reported for the same period in fiscal 2007.While the Company believes revenue at JAC will continue to increase, the ongoing delays and changes to the Connecting for Health Program in the United Kingdom could adversely impact JAC’s revenues. Service revenue, which includes recurring software support, implementation and training services, increased $402,000, or 6.5%, to $6,554,000 in the first quarter of fiscal 2008 compared to $6,152,000 for the same period in fiscal 2007.Service revenue for the medication management products (excluding JAC) decreased $50,000, or 2.5%, to $1,954,000 in the first quarter of fiscal 2008 compared to $2,004,000 for the first quarter of fiscal 2007.This decrease is a result of fewer ongoing implementations in the first quarter of 2008 as compared to the same period in fiscal 2007.Service revenue for the blood management products totaled $3,521,000 for the first quarter of fiscal 2008, representing an increase of $386,000, or 12.3%, compared to $3,135,000 in the first quarter of fiscal 2007.This increase primarily reflects an increase in implementation activity for the HCLL software systems, which were licensed as part of the sunset program.Mediware anticipates that service revenue will continue to increase throughout fiscal 2008 as the Company expands implementation activity on HCLL projects.Service revenue for perioperative management products decreased $83,000, or 29.0%, to $203,000 in the first quarter of fiscal 2008 compared to $286,000 in the first quarter of fiscal 2007.This decrease is primarily a result of fewer implementation projects in the first quarter of fiscal 2008 as compared to the same period in fiscal 2007.Mediware expects service revenue for perioperative management products to continue to decline throughout fiscal 2008, as the Company no longer intends to invest in the growth of this product line.However, the Company will continue to provide support service to its existing perioperative management products and consider other strategic alternatives for this product line.Service revenue for JAC increased $149,000, or 20.5%, to $876,000 in the first quarter of fiscal 2008 compared to $727,000 in the first quarter of fiscal 2007.This increase is a result of increased annual renewal support fees, coupled with an increase in the size of the overall customer base. Cost of systems includes the cost of computer hardware and sublicensed software purchased from computer and software manufacturers by Mediware as part of its complete system offering.These costs can vary as the mix of revenue varies between high margin proprietary software and lower margin computer hardware and sublicensed software components.Cost of systems increased $130,000, or 23.3%, to $689,000 in the first quarter of fiscal 2008 as compared to $559,000 in the same period in fiscal 2007.The gross margin, excluding amortization of capitalized software costs, on system sales was 83.6% in the first quarter of fiscal 2008 compared to 75.9% in the same quarter in fiscal 2007.The increase in gross margin is primarily due to increased MediMAR sales which are higher margin proprietary sales. 21 Index Cost of services includes the salaries of client service personnel and direct expenses of the client service departments.Cost of services increased $248,000, or 12.6%, to $2,216,000 in the first quarter of 2008 as compared to $1,968,000 in the same period of fiscal 2007.The increase in cost of services is primarily attributed to increases in customer service personnel to facilitate the implementation of new HCLL projects.Gross margin on service revenue is 66.2% for the first quarter of fiscal 2008 compared to 68.0% for the first quarter of fiscal 2007.The Company believes, but cannot assure, that cost of services as a percentage of service revenue in fiscal 2008 will remain consistent with its rate in fiscal 2007, as the Company continues to implement the HCLL software. Amortization of capitalized software increased $174,000, or 13.7%, to $1,440,000 in the first quarter of fiscal 2008 compared to $1,266,000 in the first quarter of fiscal 2007.This increase is primarily due to increased amortization of capitalized software costs related to recent releases of the HCLL and MediMAR products.Mediware expects amortization to continue to increase during fiscal 2008 as new software releases occur. Software development costs include the non-capitalizable portions of salaries, consulting, documentation, office and other direct expenses incurred in product development activities.Software development costs decreased $60,000, or 5.8%, to $983,000 in the first quarter of fiscal 2008 compared to $1,043,000 in the first quarter of fiscal 2007. Expenditures for software development include amounts paid for both capitalizable and noncapitalizable development projects.Total expenditures for software development were $1,911,000 in the first quarter of fiscal 2008 compared to $1,926,000 in the first quarter of fiscal 2007, a decrease of $15,000, or 0.8%.The Company expects continued product development investment in the blood management and medication management products. Selling, general and administrative (“SG&A”) expenses include marketing and sales salaries, commissions, travel and advertising expenses.Also included is bad debt expense; legal, accounting and professional fees; salaries and bonus expenses for corporate, product line, financial and administrative staffs; utilities, rent, communications and other office expenses; incentive-equity related expenses and other related direct administrative expenses.SG&A expenses increased $981,000, or 27.2%, from $3,603,000 in the first quarter of fiscal 2007 to $4,584,000 in the first quarter of fiscal 2008.This increase includes a one-time cash charge of $377,000 related to the consolidation of operations in the first quarter of fiscal 2008, and sales commissions, which increased $253,000 in the first quarter of fiscal 2008 as compared to the same period a year ago.Also contributing were increases in stock-based compensation and relocation expenses associated with the hiring of a new chief executive officer, bad debt expense and legal expenses.Management believes that overall SG&A expenses will decline from its current level in the short term as the Company begins to realize the savings associated with its operational restructuring. Income tax expense increased $523,000, or 479.8%, from $109,000 in the first quarter of fiscal 2007 to $632,000 in the same period of fiscal 2008.In conjunction with this increase, the effective tax rate increased from 40.1% for the three months ending September 30, 2007 to 57.8% in the same period of fiscal 2008.The increase in the effective tax rate is primarily attributable to a non-cash write-off of $225,000 of certain deferred tax assets relating to the termination of fully vested non-qualified employee stock options as a result of the departure of certain employees in connection with the corporate consolidation and the departure of the former chief executive officer during the first quarter of fiscal 2008. Net income the first quarter of fiscal 2008 was $463,000, an increase of $299,000 or 182.3%, compared to a net income of $164,000 the first quarter of fiscal 2007. Liquidity and Capital Resources As of September 30, 2007, Mediware had cash and cash equivalents of $24,822,000 compared to $22,789,000 at June 30, 2007.Working capital was $25,817,000 and $24,334,000 at September 30, 2007 and June 30, 2007, respectively.The current ratio was 2.87 to 1 at September 30, 2007 compared to 3.04 to 1 at June 30, 2007.Cash provided by operating activities was $3,125,000 during the first three months of fiscal year 2008 compared to $2,622,000 during the same period a year ago.The increase in cash provided by operating activities is primarily due to changes in net income, accounts receivable, accounts payable, accrued expenses and customer advances. 22 Accounts receivable increased $1,447,000 from $11,481,000 at June 30, 2007 to $12,928,000 at September 30, 2007.Days sales outstanding (“DSO”) was 110 and 102 at September 30, 2007 and June 30, 2007, respectively.The increase in DSO resulted primarily from the signing of a significant MediMAR contract during the first quarter of fiscal 2008.The principal uses of cash for investing activities during the quarter ended September 30, 2007 and 2006 included purchases of fixed assets and investment in product development.Cash used in investing activities totaled $1,123,000 during the first three months of fiscal 2008 compared to $983,000 during the same period a year ago.The increase primarily relates to higher software capitalization rates and increased fixed asset acquisitions.Mediware capitalized $928,000 and $883,000 of product development costs during the three months ended September 30, 2007 and 2006, respectively.The investments in product development were related to the Company’s ongoing efforts to enhance its products.The Company plans to continue to review market expansion opportunities through internal development and/or the acquisition of products/ companies that complement or augment the existing line of products. Cash used in financing activities was $4,000 during the first three months of fiscal year 2008 compared to cash provided by financing activities of $265,000 during the same period a year ago, primarily reflecting a reduction in the amount of proceeds received from stock option exercises and the decrease in excess tax benefits related to the exercise of stock options. The Company’s liquidity is influenced by its ability to perform on a “Best of Suite” basis in a competitive industry.Factors that may affect liquidity are the Company’s ability to penetrate the market for its products, maintain or reduce the length of the selling cycle, and collect cash from clients as systems are implemented.Exclusive of activities involving any future acquisitions of products or companies that complement or augment the Company’s existing line of products, the Company believes that current available funds and cash generated from operations will provide sufficient liquidity to meet operating requirements for the foreseeable future.The Company continues to review its long-term cash needs.Currently, there are no plans for additional outside financing, except that Mediware may consider establishing a new line of credit. Subsequent Event On October 31, 2007, Mediware acquired substantially all of the business and assets and assumed certain liabilities of Integrated Marketing Solutions, LLC, a Maryland limited liability company (“IMS”).IMS provides software products and services targeting blood and plasma donation centers in North America and Europe.As of October 31, 2007, IMS had more than 32 customers in the United States and offices in Baltimore,
